DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salahieh et al (US 2015/0094656).
Regarding claim 1, Salahieh discloses a method of delivering a medical device including inserting an intravascular device delivery system into a bodily lumen (page 4, para. 0073), the system including a hybrid delivery sheath having an inner layer 36 and an outer layer 34 (page 4, para. 0075; figs. 2A, 2B), applying a distal longitudinal force to the hybrid delivery sheath by transmitting the distal force through the inner layer of the hybrid delivery sheath (page 4, para. 0075: “pushing the inner tubular member 36 in a distal “D” direction”; fig. 2A), moving the inner 
Regarding claims 2 and 3, the diameters of the inner and outer layers are fixed, and therefore the transverse dimensions chamber by less than 25%.
Regarding claim 7, the outer layer of the sheath contacts around the inner layer of the sheath when the outer layer is moved relative to the inner layer because as the outer layer is curved, it contacts and deflects the inner member (page 4, para. 0075).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 15-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh.
Regarding claim 15, Salahieh discloses a method of delivering a medical device including inserting an intravascular device delivery system into a bodily lumen (page 4, para. 0073), the system including a hybrid delivery sheath having an inner layer 36 and an outer layer 34 (page 4, para. 0075; figs. 2A, 2B), applying a distal longitudinal force to the hybrid delivery sheath by transmitting the distal force through the inner layer of the hybrid delivery sheath (page 4, para. 0075: “pushing the inner tubular member 36 in a distal “D” direction”; fig. 2A), moving the inner layer of the hybrid delivery sheath relative to the outer layer (page 4, para. 0075), applying a proximal longitudinal force to the hybrid delivery sheath by transmitting the proximal longitudinal force through an outer layer of the hybrid delivery sheath (page 4, para. 0075: “pulling the outer tubular member 23 in a proximal “P” direction”, or a combination of both puling and pushing; fig. 2A), and moving the outer layer relative to the inner layer (page 4, para. 0075).
Salahieh teaches that the inner layer can include a coil (page 7, para. 0105; fig. 11A), the coil forming an inner layer angle.  Salahieh further teaches that the outer tubular member may be formed from a hypotube (tubular member 210: page 7, para. 0106; fig. 12A, 12B), the outer layer including constituent elements (wall members located between grooves 212 in fig. 12B), the constituent elements are perpendicular to the longitudinal axis and therefore form an angle that is less than the inner layer angle.  Salahieh does not disclose these elements in combination, however, it would have been obvious to one of ordinary skill in the art before the 
Claim 15 further calls for a braided contact layer disposed within the coil inner layer, the braided contact layer forming a lumen to receive an intravascular device, an inner surface o the braided contact layer being more continuous than the could inner layer.  Salahieh teaches that the inner layer can include multiple components including an outer layer 933, a braided layer 932, and an inner layer 931 that provides a lubricious inner surface (pages 10-11, para. 0131).  The braided layer carries a solid inner layer 931 and therefore has a continuous surface that is more continuous than the coil surface of the inner layer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the braided layer and the inner layer in the embodiment of Salahieh discussed above to provide a strong and lubricious surface for elements passing through the inner lumen of the sheath.
Regarding claims 16 and 17, the diameters of the inner and outer layers are fixed, and therefore the transverse dimensions chamber by less than 25%.
Regarding claim 20, Salahieh discloses that a medical device is delivered to a target area through the delivery sheath the carry out a medical intervention (page 4, para. 0073).  This device is interpreted to be a delivery catheter with an intravascular device at the distal end.  An “intravascular device” is a broad limitation interpreted to be any element that is delivered to or treats an intravascular location. The instrument delivered to the intravascular location to carry out a medical intervention disclosed by Salahieh is interpreted to be an intravascular device.
Allowable Subject Matter
Claims 9-14 are allowed.
Claims 4-6, 8, 18, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 9, the prior art fails to teach or fairly suggest a method of delivering a medical device comprising inserting an intravascular delivery system  into a bodily lumen, the delivery device comprising a hybrid sheath having a coil inner layer and a hypotube outer layer that are longitudinally fixed in relation to one another at a proximal end and a distal end of the inner layer, transmitting a distal force through the inner layer of the hybrid delivery sheath, transmitting a proximal longitudinal force through an outer layer of the sheath, and moving the outer layer relative to the inner layer, in combination with the features of the invention, substantially as claimed.
The closest prior art of record is Salahieh as applied to the claims above.  Salahieh teaches that the inner layer and the outer layer are longitudinally fixed at the distal end of the inner layer, but not the proximal end as the proximal ends of the inner and outer layers move relative to each other to apply the distal and proximal force.
Regarding claim 4, Salahieh fails to teach the step of steering the hybrid sheath with a steerable deliver catheter positioned radially within the hybrid delivery sheath, in combination with the features of claim 1, substantially as claimed.  Salahieh discloses that the sheath is a 
Claims 5 and 6 are allowable at least for their dependence on claim 4.
Regarding claims 8 and 18, the prior art fails to teach or fairly suggest that transmitting the distal force through the inner layer comprises foreshortening a transverse direction of the hybrid delivery sheath by up to about 300%, in combination with the features of the invention, substantially as claimed.
 Regarding claim 19, the prior art fails to teach or fairly suggest the inner coil layer comprising a plurality of individual coil elements each with a semi-circular cross sectional shape, in combination with the features of the invention, substantially as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783